Citation Nr: 0105734	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  98-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a low back injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from August 1978 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran requested and received a personal hearing before 
a Member of the Board in November 2000.  At that time, the 
veteran submitted a written waiver whereby he waived RO 
consideration of the additional evidence and records he 
submitted to the Member of the Board in conjunction with his 
personal hearing testimony.  See 38 C.F.R. §§ 19.37, 20.1304 
(2000).

Regarding the jurisdiction of the claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
in February 1998, the veteran amended his back injury claim 
to include these two issues.  The RO denied service 
connection for bilateral hearing loss and tinnitus in an 
August 1998 rating decision, and notified the veteran in the 
same month.  The veteran submitted a timely notice of 
disagreement with the decision, and in September 1999, the RO 
issued a statement of the case.  In November 1999, within 60 
days of the statement of the case, the veteran testified at a 
personal hearing at the RO.  38 C.F.R. § 20.302(b) (2000).  
As the hearing in this case took place after the RO issued 
the statement of the case, the hearing testimony may 
constitute a substantive appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (2000).  Accordingly, the Board 
accepts the veteran's testimony at the November 1999 personal 
hearing as the substantive appeal in lieu of a VA Form 9 for 
the issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
tinnitus.  Id.  

Also, it is noted that in a September 1997 rating decision, 
the RO reopened the claim based on the additional evidence of 
record.  Thereafter, the RO characterized the appeal as one 
for direct service connection for a low back injury.  
However, regardless of the RO's disposition of the veteran's 
claim, the Board is precluded from considering the merits of 
his claim for service connection for residuals of a low back 
injury in the absence of new and material evidence.  Hickson 
v. West, 12 Vet. App. 247 (1999) (a finding that new and 
material evidence has been submitted is a prerequisite to the 
Board's jurisdiction of the merits of the claim).  
Accordingly, the issue regarding the low back is as stated on 
the title page of this decision.


FINDINGS OF FACT

1.  By an April 1989 rating decision, the RO denied service 
connection for a low back condition on the basis that, after 
an inservice injury, no disabling residuals of a chronic back 
condition were found on service separation examination or VA 
examination in 1989.  The veteran was notified of the adverse 
decision and did not file an appeal.

2.  Evidence added to the record since the April 1989 rating 
decision includes private and VA medical records, as well as 
lay and medical statements.  This evidence bears directly and 
substantially upon the subject matter now under consideration 
(i.e., whether residuals of a low back injury were incurred 
in service), and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final April 1989 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for residuals of a low back injury, is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an April 1989 rating decision, service connection for 
residuals of a low back injury was denied as not being shown 
upon final examination service.  That decision was predicated 
on a finding that the veteran injured his back in service, 
but that there was no evidence of disabling residuals or of a 
chronic back condition; and as such, the RO determined that a 
low back condition was not incurred in or aggravated by 
service.  The veteran was notified of the decision in May 
1989.  The April 1989 decision became final when the veteran 
did not initiate an appeal by filing a notice of disagreement 
within one year of the date the notice of the unfavorable 
determination was mailed.  38 U.S.C.A. §§ 7105; 38 C.F.R. 
§§ 20.200, 20.302 (2000).

The evidence of record at the time of the April 1989 RO 
decision included service medical records, and VA medical 
records.  The service medical records show that the veteran 
injured his back on February 3, 1981 when he fell on ice.  He 
was treated at that time for moderate spasm with list.  The 
initial assessment was contusion of the lumbosacral spine.  
On February 4, 1981, the veteran was seen for follow-up.  The 
examiner observed that the veteran had acute mid thoracic 
pain, and muscle spasm.  The assessment was lumbar muscle 
spasm.  Valium was prescribed for treatment.  At a February 
5, 1981 evaluation, it was observed that the veteran still 
had significant muscle spasm.  The assessment was low back 
pain.  On February 8, 1981, physical examination of the back 
showed a slight list present.  Straight leg raising was 
negative, and there was good motion.  The assessment was 
resolving lumbar contusion.  On February 17, 1981, the 
veteran seen again for follow-up purposes, and it was noted 
that he felt better but still had pain.  There was full range 
of motion.  Deep tendon reflexes were within normal limits, 
and there was straight leg raising to 90 degrees bilaterally.  
The examiner noted that there was point tenderness at L2-3.  
The assessment was trauma, and the veteran was prescribed 
Motrin.  The veteran underwent a Medical Evaluation Board 
(MEB) examination in January 1986, and no mention was made of 
the low back injury at the January MEB examination.  Physical 
examination of the spine was normal.  X-ray studies of the 
lumbosacral spine in May 1986 were interpreted as showing 
degenerative changes suggestive of prior Scheuermann's 
disease in childhood.  A Medical Board report, dated June 
1986, revealed that the veteran had chronic low back pain 
idiopathic.  The veteran was subsequently discharged in 
December 1986.

VA medical records reveal that in February 1989, the veteran 
underwent VA examination, to include examination of the low 
back.  There was good range of motion in the low back with no 
muscle spasm present.  The veteran sat with good posture.  
The musculature of the pectoral girdle appeared symmetric.  
The diagnosis was negative low back examination.  
Corresponding x-rays of the lumbar-sacral spine revealed a 
negative study.  

Evidence associated with the claims file subsequent to the 
April 1989 rating decision that denied the veteran's claim 
for service connection for residuals of a low back injury 
includes private and VA medical records, as well as personal 
hearing testimony.  

In May 1993, the veteran was seen for physical therapy 
evaluation and treatment plan.  His chief complaint was for 
nonradiating right-sided low back pain.  He reported that he 
had been asymptomatic until one month ago while doing work 
involving heavy lifting.  Corresponding x-rays taken in May 
1993 showed normal lumbosacral spine.  Thereafter he was seen 
several times in May 1993 and June 1993.  The impressions 
included strain, slow resolution, and later in the month, 
strain resolving.  The veteran's discomfort of the back 
associated with driving a truck was also noted.  

VA medical records show that the veteran was treated at VA in 
1995 for a shoulder disorder.  During evaluation in February 
1995, the veteran also complained of back pain.  At 
examination in June 1995, the veteran's back pain was 
described as being in the low thoracic area, and physical 
examination revealed achiness to palpation in the paraspinous 
muscles around his back.  The assessment included mechanical 
back pain.  The veteran complained of back pain in August 
1995.  

An August 1996 private medical record noted the history of 
back injury in 1984 after tripping over a hose.  The 
assessment was chronic back pain.  October 1996 private 
medical records show that the veteran was evaluated for a 
pre-employment examination.  The veteran reported the 
inservice injury as a "pre-existing" impairment.  
Examination revealed tenderness present over the T10-L5 and 
that it hurt the veteran to bend.  

The veteran testified at personal hearings at the RO in 
November 1996, February 1998, and November 1999, and at a 
personal hearing before a Member of the Board in November 
2000.  In sum, as it regards the low back, the veteran 
described the injury sustained to the lower back in service 
during the 1980's, the treatment he received in service for 
the injury, his current pain and the current treatment 
received for the low back.  

In a report dated March 31, 1997, the veteran's private 
physician, Dr. Dreyfuss, M.D., noted that he was Board 
Certified in Physical Medicine and Rehabilitation.  It was 
noted that Dr. Dreyfuss was a "spine specialist" and that 
the report was about the veteran's initial evaluation.  The 
veteran reported he was treated in the Air Force for sudden 
onset of back pain.  He reported having had continued pain, 
in the mid back in a localized region in the mid back 
approximately T10 to T12.  Diagnostic studies revealed on 
film that the veteran's back showed some degenerative changes 
at T10-11.  Physical examination was performed and recorded.  
The examination impression was that the veteran had a chronic 
back injury which was only getting worse following an injury 
that occurred in the Air Force in 1980.  Dr. Dreyfuss opined 
that "it appears to be related to his original injury," and 
that there was no history that suggested otherwise.  

In June 1997, the veteran underwent VA examination for the 
spine.  The veteran reported that he slipped, fell and 
injured his back in service while working as an aircraft 
refueling specialist.  Following service separation, the 
veteran drove a truck for 4 years.  The veteran reported that 
driving the truck aggravated his back.  The veteran had since 
opened and run an auto repair shop, and indicated that he was 
unable to qualify for some jobs because of the back.  It was 
noted that the veteran's main complaint of pain in reference 
to his back was located in the T10-12 area.  The veteran 
pointed out that his lower back was fine, and that the pain 
problem was at a higher level up around the lower dorsal 
area.  

Physical examination was accomplished, and it was noted that 
he had had no subsequent injuries since the one noted in 
service.  The veteran had difficulty with lifting 25 pounds.  
June and July 1997 x-rays and a magnetic resonance image 
(MRI) were taken.  X-rays of the lumbar spine showed no 
evidence of acute or chronic compressions, and discs were 
maintained.  The alignment was unremarkable.  MRI of the 
lumbar spine revealed disc space narrowing and disc 
desiccations at T10-11.  There was minor disc desiccation at 
L2-3.  There was no evidence of central canal or neural 
foraminal stenosis at any level of the lumbar spine.  There 
was mild facet joint hypertrophy at L5-S1.  

In December 1997, Dr. Dreyfuss wrote another letter regarding 
evaluation for the veteran's back.  Therein it was noted that 
the veteran had returned for treatment after having a VA MRI, 
which revealed decreased disc signal with degradation at T10-
T11.  Dr. Dreyfuss noted that prior films had revealed 
further osseous abnormalities at the T10-11 level with dorsal 
element osteoarthritis and anterior spur present at that 
level.  The physician stated:

The patient has no other significant levels of pathology 
on his diagnostics in the thoracolumbar region and upon 
examination there is a predominant level of pain.  By my 
evaluation, I suspect the patient had predominant 
intraarticular facet mediated pain, although could not 
exclude anterior column, i.e. degenerative disc mediated 
pain.  

It is my opinion, that this historically is related to 
injury sustained in 1980 when he was in the Air Force as 
this is the area that was injured at that point in time.  
There was evidence on his anatomical testing of related 
spur formation and degeneration at that level and with 
no degeneration at other concomitant levels in the 
spine.  It does not attest to a primary arthritic 
condition, but more than likely is related to prior 
trauma and historically the only other trauma in this 
area of the gentleman's life time was in 1980, when he 
slipped on a hydraulic line.  Despite there not being a 
herniated disc or a central stenosis, it has been well 
established that there can be primary pain in and from 
the internal compartment of the degenerative disc and/or 
from the dorsal osteoarthritis of the facet joints at 
those levels.  These syndromes can be as painful as 
thoracic radiculopathy.  Again, it becomes a factor of 
isolated pathology on his imaging.  No evidence of 
systemic arthritis or other conditions and historical 
features of prior trauma with no other trauma outside of 
that sustained in 1980 in the Air Force to this region.  
Thus, it appears to be causally related.  

In February 1998, the veteran saw a private physician, Dr. 
Jones, who stated that the veteran had low back pain 
secondary to trauma several years ago.  This physician had 
also seen the veteran in February and March 1997, at which 
times he also included the veteran's history of back injury 
in service, with the current diagnosis of mid back pain, 
chronic.  

An October 1999 MRI of the thoracic spine showed mild 
degenerative disc and joint disease identified at T8-9 
through to the T10-11 levels.  Findings consist of desiccate 
discs, mild loss of disc space height and mild degenerative 
plate spurring.  There was no evidence of central canal or 
foraminal stenosis.  

In November 1999, the veteran was further treated privately, 
and he was seen by a chiropractor, A. Preddy, D.C., who 
indicated that the veteran had been seen 7 times for the 
primary complaint of lower thoracic pain.  The veteran was 
treated with spinal manipulation and manual soft tissue 
technique with mixed results.  

Criteria

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2000).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2000).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a sequential 
analysis.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  If new and material evidence is submitted, the 
claim is reopened and, thereafter, the Board must evaluate 
the merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See generally Elkins, supra; Manio v. Derwinski, 
1 Vet. App. 140, 145-46 (1991).  That duty to assist now 
includes adherence to newly enacted legislation.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. West, supra (VA must review 
evidence since the last final disallowance).

Analysis

The determinative issue is whether the veteran has a back 
disability which began in or is related to injury sustained 
in service.  In this regard, the medical data submitted to 
reopen the veteran's claim is most probative on this matter.  
The March 1997 and December 1997 private medical opinions 
from Dr. Dreyfuss tend to establish a requisite medical nexus 
between the veteran's current low back symptoms and his 
inservice injury in February 1981.  Therefore, the evidence 
added to the record since the April 1989 rating decision, 
when reviewed in connection with evidence already of record, 
supports the veteran's "essential" allegation that his low 
back injury in service was more than acute and transitory, 
and that current back symptomatology is related to service.  
The newly received evidence adds to the record and has a 
significant effect upon the facts previously considered.  As 
such, the additional evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides a basis to 
reopen the claim of service connection for residuals of a low 
back injury.  38 U.S.C.A. § 5108.  Accordingly, inasmuch as 
new and material evidence has been presented, the previously 
disallowed claim for service connection for residuals of a 
low back injury chronic is reopened. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a low 
back injury is reopened.  To this extent, the appeal is 
granted.  


REMAND

It is noted that on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In an August 1998 rating decision, the RO denied 
both claims as not being well grounded.  

The Board observes that the recently enacted legislation has 
expanded the VA's duty to notify the veteran and his 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the context of this case, the 
veteran no longer has to present a well grounded claim in 
order to trigger VA's duty to assist in claim development; 
including after a claim for new and material evidence is 
reopened.  

Regarding hearing loss and tinnitus, the veteran testified in 
November 1999 that his VA examination was not fair because 
civilian medical centers came up with completely different 
findings.  It does not appear that he has informed the RO of 
the existence of any such findings.  

With regard to the claim for service connection for a back 
disability, it does not appear that the VA examiner in 1997 
reviewed the claims folder, and no opinion as to etiology or 
relationship to service of any current back disorder was 
provided.  The examiner did not comment on the significance 
of x-ray findings in service or consider the history given on 
private medical records in 1993 when the veteran reported 
having been asymptomatic until one month previously.  A 
proper examination and opinion concerning such matters is 
necessary.  

Therefore, and because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on these claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers who treated 
him for the alleged bilateral hearing 
loss and tinnitus disorders and for his 
back disability.  After securing the 
necessary release(s), the RO should 
obtain these records not previously 
submitted.  The veteran is put on notice 
that he should provide copies of any 
private hearing examinations he referred 
to in his November 1999 hearing as 
showing completely different findings 
than those of the April 1998 VA 
audiometric examination.

2.  The RO should obtain all outstanding 
VA treatment records pertaining to the 
veteran's low back disability from the VA 
Medical Centers in Dallas, Texas and 
Shreveport, Louisiana.

3.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
veteran by an appropriate specialist in 
order to determine the etiology, current 
nature and extent of severity of his back 
disability.  Any indicated special 
studies should be conducted.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to the 
examination and the examination report 
must be annotated in this regard.

The examiner must record pertinent 
medical complaints, symptoms and clinical 
findings.  The examiner should provide an 
opinion concerning the onset and etiology 
of any current back disorder found and as 
to the relationship, if any, between the 
veteran's current back disability and the 
back injury in service.  The examiner 
should also comment as to the significane 
of the x-ray findings in May 1986 
interpreted as possibly consistent with 
Scheuermann's disease and as to whether 
or not such x-ray abnormalities 
represented the initial manifestations of 
any current back disorder.  

4.  The RO should schedule the veteran 
for audiometric examination and any other 
appropriate examination to determine 
whether or not the veteran has a hearing 
loss disability as defined in 38 C.F.R. 
§ 3.385 and, if so, whether any such 
hearing loss disability is related to the 
veteran's service.  The examiner(s) is 
(are) also requested to provide an 
opinion as to the onset of the veteran's 
reported tinnitus and its relationship to 
his military service.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran, who is the appellant in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


